Citation Nr: 0516917	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  01-06 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

Entitlement to service connection for chronic renal failure 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active service from May 1966 to May 1970, and 
June 1971 to February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

In a May 2005 Informal Hearing Presentation, the veteran 
offered arguments in support of his claim, and asserted that 
his chronic renal failure is the result of lithium toxicity 
due to VA's lack of adequate monitoring of lithium in 
treating the service-connected PTSD. Although the RO 
adjudicated the 38 U.S.C.A. § 1151 claim in January 2004, the 
veteran has not filed a notice of disagreement with respect 
to that decision. Thus, the claim for 38 U.S.C.A. § 1151 
benefits is not currently before the Board.  Further, as the 
claim is related to a service connected disorder, it would 
seem that secondary service connection no § 1151 benefits 
should be for consideration.  The secondary service 
connection issue herein is developed for appellate review.


REMAND

The veteran filed a claim for PTSD in December 1993. A May 
1994 VA examination revealed diagnoses of PTSD, alcohol 
dependence, severe, dysthymic mood disorder, and elements of 
antisocial personality disorder. Service connection for PTSD 
was granted in a February 1995 rating decision, rated as 50 
percent disabling effective from September 24, 1993. The 
evidence of record also shows treatment for alcohol and 
substance abuse, bipolar disorder, thyroid and kidney 
disorders, as well as various other conditions. Medications 
for the veteran's nervous conditions are noted as Lithium, 
Depakote, and Nortriptyline.

A July 1999 VA treatment note reflects that the veteran was 
seen in the clinic with symptoms of lithium toxicity and 
lithium was discontinued. On referral to the VA Renal Clinic 
in August 1999 for evaluation of trace proteinuria and mild 
elevation of S creatinine, a physician noted an impression of 
mild renal failure which may be due to Lithium induced 
interstitial nephritis, reversible in some cases and not so 
in others. In a May 2000 Nephrology Note, the physician 
indicated that the veteran had mild but stable renal failure 
which may be due to lithium nephropathy, which could only be 
confirmed with certainty on biopsy. However, VA examinations 
in December 2000 and September 2003 found no renal failure, 
and a September 2003 VA examiner noted that the veteran was 
then on Lisinopril, an ACE inhibitor noted for mildly 
elevating BUN and creatinine levels. It was noted that the 
veteran was off lithium for several years, but had continuing 
mild elevation of BUN and creatinine. The examiner concluded 
that the mild renal insufficiency was not as likely as not a 
result of lithium use in the past.

On review, the Board initially notes that the medical 
evidence of record does not confirm whether lithium was 
administered for treatment of a service-connected condition, 
PTSD. Notably, the veteran has a diagnosis of bipolar 
disorder that is not service-connected. Secondly, the 
evidence is conflicting as to the diagnosis of the current 
renal condition. In a May 2005 Informal Hearing Presentation, 
the veteran asserted through his representative that the 
September 2003 examiner is not a physician, and review of the 
examination report does not indicate whether the examiner is 
a physician.

In view of the above, the Board is of the opinion that 
further development is warranted, with medical examination 
and opinion to determine the nature and etiology of the 
veteran's current kidney condition.

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following actions:

1.  The RO should take appropriate steps 
to obtain copies of all outstanding VA 
treatment records pertinent to the 
veteran's PTSD, including all records of 
medications used to treat the veteran's 
PTSD both prior to and after lithium 
discontinuance on or about May 1999, to 
the present.

2.  After the aforementioned has been 
accomplished, and whether or not 
additional records are obtained, the 
claims file should be forwarded to 
appropriate physician(s) for opinion(s) 
and examination(s) as indicated.  After 
reviewing the claims file, and examining 
the veteran as indicated, physician(s) 
should provide responses to the following 
questions:

a.	Is it more likely than not that 
Lithium was administered for 
treatment of service connected 
PTSD?  If not was it administered 
for non-service connected 
pathology?
b.	Is there evidence of chronic 
renal failure or renal 
impairment?  If so, is it at 
least as likely as not due to 
Lithium toxicity or the use of 
Lithium?
c.	Was the renal impairment 
suggested an acute finding that 
resolved once Lithium was stopped 
or did it resolve on its own 
without regard to Lithium use?

Responses to these questions should 
detail the medical bases upon which the 
determination is based.  If a response to 
any of the questions cannot be made 
without resort to speculation, that 
should be noted on the 
examination/opinion report.

3.  The RO should ensure that all 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  The RO should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO should readjudicate the 
claim based upon review of all pertinent 
evidence and consideration of all 
applicable criteria. If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the case should be returned 
to the Board, following completion of the 
usual appellate procedures.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




